DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims:
Claims 1-15 are pending in this Office Action.
Claims 1, 4, 9 are amended.
The 35 USC 112 2nd rejection made upon claims 4 and 9 has been withdrawn based upon Applicants amendments.

Response to Arguments
	Applicant arguments and amendments filed on 5/24/22 have been fully considered, however they are not persuasive.  The reasons set forth below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 12-14, 16-18, 27, 29-32 and 34-35 of U.S. Patent No. 10,735,058. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claims 1 and 13 of Patent ‘058 together contain all the limitations of pending claim 1.
Claims 1 and 3 of Patent ‘058 together contain all the limitations of pending claim 2.
Claim 4 of Patent ‘058 contains all the limitations of pending claim 3.
Claim 5 of Patent ‘058 contains all the limitations of pending claim 4.
Claim 6 of Patent ‘058 contains all the limitations of pending claim 5.
Claim 12 of Patent ‘058 contains all the limitations of pending claim 6.
Claims 14 and 26 of Patent ‘058 together contain all the limitations of pending claim 7.
Claim 16 of Patent ‘058 contains all the limitations of pending claim 8.
Claim 17 of Patent ‘058 contains all the limitations of pending claim 9.
Claim 18 of Patent ‘058 contains all the limitations of pending claim 10.
Claims 27 and 31 of Patent ‘058 together contain all the limitations of pending claim 11.
Claims 27 and 29 of Patent ‘058 together contain all the limitations of pending claim 7.
Claim 30 of Patent ‘058 contains all the limitations of pending claim 13.
Claims 32 and 35 of Patent ‘058 together contain all the limitations of pending claim 14.
Claim 34 of Patent ‘058 contains all the limitations of pending claim 15.

Claims 1-5 and 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 9-10, 12-13, 20-24 and 26 of U.S. Patent No. 9,300,379 B2 in view of Ihm et al. (WO 2006/049417 A1, with citations from analogous US publication US 2009/0296844 A1). 
Claim 1 of Patent ‘379 contains all the limitations of pending claim 1 except for the limitation of “wherein the precoding matrix is determined by the first node by selecting, from a codebook, a codebook element corresponding to the precoding matrix”.
Ihm teaches wherein the precoding matrix is determined by the first node by selecting, from a codebook, a codebook element corresponding to the precoding matrix (see Fig. 1 where the first or transmitting node selects a precoding matrix W according to an index which is included in a codebook per paragraph [0002], “As illustrated in FIG. 1, in operation, the receiving end uses a channel matrix H to determine a precoding matrix W and transmits (or feeds back) the determined preceding matrix to the transmitting end... Thereafter, the receiving end transmits (or feeds back) the index of the matrix which matches or is most analogous to the determined preceding matrix W. Here, the set of indexes corresponding to each of the analogous matrices are referred to as a codebook”; and additionally see Fig. 2 where the index of the codebook can include quantized values of a, b per paragraph [0033]).
It would have been obvious to one of ordinary skill in the art at the time to create the invention of Patent ‘379 to further include wherein the precoding matrix is determined by the first node by selecting, from a codebook, a codebook element corresponding to the precoding matrix such as taught by Ihm in order that “As discussed above, the codebook configuration can be simplified by using the quantized a and b values, and consequently, the memory used for storing the codebook can be minimized” (see paragraph [0033]). 
Claims 2 and 3 together of Patent ‘379 contain all the limitations of pending claim 2.
Claims 1 and 13 of Patent ‘379 together contain all the limitations of pending claim 3.
Claim 9 of Patent ‘379 contains all the limitations of pending claim 4.
Claim 4 of Patent ‘379 contains all the limitations of pending claim 5.
Claim 10 of Patent ‘379 contains all the limitations of pending claim 7 except for the limitations: “selecting, from a codebook, a codebook element corresponding to a preferred or recommended precoding matrix”, “conveying the selected codebook element to the first node”, and “received at least one precoded symbol stream is precoded by the first node with a precoding matrix determined based on the conveyed codebook element corresponding to the preferred or recommended precoding matrix”.
Ihm teaches selecting, from a codebook, a codebook element corresponding to a preferred or recommended precoding matrix (see Fig. 1 where the receiving or second node selects a precoding matrix W and sends the index to a transmitting or first node per paragraph [0002], “As illustrated in FIG. 1, in operation, the receiving end uses a channel matrix H to determine a precoding matrix W and transmits (or feeds back) the determined preceding matrix to the transmitting end... Thereafter, the receiving end transmits (or feeds back) the index of the matrix which matches or is most analogous to the determined preceding matrix W. Here, the set of indexes corresponding to each of the analogous matrices are referred to as a codebook”; and additionally see Fig. 2 where the index of the codebook can include quantized values of a, b per paragraph [0033]),
conveying the selected codebook element to the first node (see citation to Fig. 1, Fig. 2 and paragraph [0002] above where the receiving or second node selects a precoding matrix W and sends the index from a codebook to a transmitting or first node), and 
received at least one precoded symbol stream is precoded by the first node with a precoding matrix determined based on the conveyed codebook element corresponding to the preferred or recommended precoding matrix (see citation to Fig. 1, Fig. 2 and paragraph [0002] above transmitting or first node uses precoding matrix from index received from the receiving or second node; and see paragraph [0013], “Here, the precoding matrix includes a plurality of sub-matrices arranged in a block diagonal format. Thereafter, the transmitting end transmits data using the precoding matrix along with a confirmation signal”).
It would have been obvious to one of ordinary skill in the art at the time to create the invention of Patent ‘379 to further include wherein the precoding matrix is determined by the first node by selecting, from a codebook, a codebook element corresponding to the precoding matrix such as taught by Ihm in order that “As discussed above, the codebook configuration can be simplified by using the quantized a and b values, and consequently, the memory used for storing the codebook can be minimized” (see paragraph [0033]). 
Claim 12 of Patent ‘379 contains all the limitations of pending claim 8.
Claim 20 of Patent ‘379 contains all the limitations of pending claim 9.
Claim 13 of Patent ‘379 contains all the limitations of pending claim 10.
Claim 21 of Patent ‘379 contains all the limitations of pending claim 11, except for the limitation of “wherein the precoding matrix is determined by the first node by selecting, from a codebook, a codebook element corresponding to the precoding matrix”; which is taught by Ihm for the reasoning cited above with respect to pending claim 1.
Claims 22 and 23 of Patent ‘379 together contain all the limitations of pending claim 12.
Claim 12 of Patent ‘379 contains all the limitations of pending claim 13.
Claim 24 of Patent ‘379 contains all the limitations of pending claim 14, except for the limitations of “select, from a codebook, a codebook element corresponding to a preferred or recommended precoding matrix”, “convey the selected codebook element to the first node”, and “received at least one precoded symbol stream is precoded by the first node with a precoding matrix determined based on the conveyed codebook element corresponding to the preferred or recommended precoding matrix”; which is taught by Ihm for the reasoning cited above with respect to pending claim 7.
Claim 26 of Patent ‘379 contains all the limitations of pending claim 15.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. 9,300,379 B2 in view of Ihm et al. (WO 2006/049417 A1, with citations from analogous US publication US 2009/0296844 A1), and further in view of Kim et al. (US 2007/0160011 A1). 
Claim 1 of Patent ‘379 contains all the limitations of pending claim 6, except for the limitations of “receiving channel information from the second node, and wherein the codebook element corresponding to the precoding matrix is selected by the first node based on the channel information received from the second node”.
Ihm teaches wherein the codebook element corresponding to the precoding matrix is selected by the first node (see Fig. 1 where the first or transmitting node selects a precoding matrix W according to an index which is included in a codebook per paragraph [0002], “As illustrated in FIG. 1, in operation, the receiving end uses a channel matrix H to determine a precoding matrix W and transmits (or feeds back) the determined preceding matrix to the transmitting end... Thereafter, the receiving end transmits (or feeds back) the index of the matrix which matches or is most analogous to the determined preceding matrix W. Here, the set of indexes corresponding to each of the analogous matrices are referred to as a codebook”; and additionally see Fig. 2 where the index of the codebook can include quantized values of a, b per paragraph [0033]).
It would have been obvious to one of ordinary skill in the art at the time to create the invention of the modified Patent ‘379 to further include wherein the codebook element corresponding to the precoding matrix is selected by the first node such as taught by Ihm in order that “As discussed above, the codebook configuration can be simplified by using the quantized a and b values, and consequently, the memory used for storing the codebook can be minimized” (see paragraph [0033]).
Although the modified Patent ‘379 discloses wherein the codebook element corresponding to the precoding matrix is selected by the first node as shown above, Patent ‘379 does not disclose receiving channel information from the second node, and the selecting is based on the channel information received from the second node.
Kim teaches receiving channel information from the second node, and the selecting is based on the channel information received from the second node ([Kim] discloses the receiving device may compute a channel estimate matrix that is fed back to the transmitting device which utilizes the channel estimate matrix to configure a beamforming matrix in paragraph [0030], “Feedback comprises a mechanism by which a receiving WLAN device A may compute a channel estimate matrix H.sub.down. The computed channel estimate matrix may be utilized to compute feedback information that may be utilized by the WLAN device B to configure a beamforming matrix associated with the downlink RF channel. The feedback information may be communicated from the WLAN device A to the WLAN device B via the uplink RF channel. The feedback information may comprise a full description of the downlink RF channel”).
It would have been obvious to one of ordinary skill in the art at the time to create the invention of the modified Patent ‘379 which teaches wherein the codebook element corresponding to the precoding matrix is selected by the first node to further include receiving channel information from the second node, and wherein the selecting is based on the channel information received from the second node such as taught by Kim in order that “Feedback information may be utilized to reduce the likelihood that signals Y will be transmitted incorrectly during beamforming” (see paragraph [0030]).

Claims 1-3, 5, 7-8 and 10-15  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 13, 16, 23-25 and 35 of U.S. Patent No. 8,644,415 B2 in view of Ihm et al. (WO 2006/049417 A1, with citations from analogous US publication US 2009/0296844 A1). 
Claim 1 of Patent ‘415 contains all the limitations of pending claim 1 except for the limitation of “wherein the precoding matrix is determined by the first node by selecting, from a codebook, a codebook element corresponding to the precoding matrix”.
Ihm teaches wherein the precoding matrix is determined by the first node by selecting, from a codebook, a codebook element corresponding to the precoding matrix (see Fig. 1 where the first or transmitting node selects a precoding matrix W according to an index which is included in a codebook per paragraph [0002], “As illustrated in FIG. 1, in operation, the receiving end uses a channel matrix H to determine a precoding matrix W and transmits (or feeds back) the determined preceding matrix to the transmitting end... Thereafter, the receiving end transmits (or feeds back) the index of the matrix which matches or is most analogous to the determined preceding matrix W. Here, the set of indexes corresponding to each of the analogous matrices are referred to as a codebook”; and additionally see Fig. 2 where the index of the codebook can include quantized values of a, b per paragraph [0033]).
It would have been obvious to one of ordinary skill in the art at the time to create the invention of Patent ‘415 to further include wherein the precoding matrix is determined by the first node by selecting, from a codebook, a codebook element corresponding to the precoding matrix such as taught by Ihm in order that “As discussed above, the codebook configuration can be simplified by using the quantized a and b values, and consequently, the memory used for storing the codebook can be minimized” (see paragraph [0033]). 
Claim 2 of Patent ‘415 contains all the limitations of pending claim 2.
Claim 3 of Patent ‘415 contains all the limitations of pending claim 3.
Claim 6 of Patent ‘415 contains all the limitations of pending claim 5.
Claim 13 of Patent ‘415 contains all the limitations of pending claim 7 except for the limitations: “selecting, from a codebook, a codebook element corresponding to a preferred or recommended precoding matrix”, “conveying the selected codebook element to the first node”, and “received at least one precoded symbol stream is precoded by the first node with a precoding matrix determined based on the conveyed codebook element corresponding to the preferred or recommended precoding matrix”.
Ihm teaches selecting, from a codebook, a codebook element corresponding to a preferred or recommended precoding matrix (see Fig. 1 where the receiving or second node selects a precoding matrix W and sends the index to a transmitting or first node per paragraph [0002], “As illustrated in FIG. 1, in operation, the receiving end uses a channel matrix H to determine a precoding matrix W and transmits (or feeds back) the determined preceding matrix to the transmitting end... Thereafter, the receiving end transmits (or feeds back) the index of the matrix which matches or is most analogous to the determined preceding matrix W. Here, the set of indexes corresponding to each of the analogous matrices are referred to as a codebook”; and additionally see Fig. 2 where the index of the codebook can include quantized values of a, b per paragraph [0033]),
conveying the selected codebook element to the first node (see citation to Fig. 1, Fig. 2 and paragraph [0002] above where the receiving or second node selects a precoding matrix W and sends the index from a codebook to a transmitting or first node), and 
received at least one precoded symbol stream is precoded by the first node with a precoding matrix determined based on the conveyed codebook element corresponding to the preferred or recommended precoding matrix (see citation to Fig. 1, Fig. 2 and paragraph [0002] above transmitting or first node uses precoding matrix from index received from the receiving or second node; and see paragraph [0013], “Here, the precoding matrix includes a plurality of sub-matrices arranged in a block diagonal format. Thereafter, the transmitting end transmits data using the precoding matrix along with a confirmation signal”).
It would have been obvious to one of ordinary skill in the art at the time to create the invention of Patent ‘415 to further include wherein the precoding matrix is determined by the first node by selecting, from a codebook, a codebook element corresponding to the precoding matrix such as taught by Ihm in order that “As discussed above, the codebook configuration can be simplified by using the quantized a and b values, and consequently, the memory used for storing the codebook can be minimized” (see paragraph [0033]). 
Claim 3 of Patent ‘415 contains all the limitations of pending claim 8.
Claim 16 of Patent ‘415 contains all the limitations of pending claim 10.
Claim 24 of Patent ‘415 contains all the limitations of pending claim 11, except for the limitation of “wherein the precoding matrix is determined by the first node by selecting, from a codebook, a codebook element corresponding to the precoding matrix”; which is taught by Ihm for the reasoning cited above with respect to pending claim 1.
Claims 23 and 24 of Patent ‘415 together contain all the limitations of pending claim 12.
Claim 25 of Patent ‘415 contains all the limitations of pending claim 13.
Claim 35 of Patent ‘415 contains all the limitations of pending claim 14, except for the limitations of “select, from a codebook, a codebook element corresponding to a preferred or recommended precoding matrix”, “convey the selected codebook element to the first node”, and “received at least one precoded symbol stream is precoded by the first node with a precoding matrix determined based on the conveyed codebook element corresponding to the preferred or recommended precoding matrix”; which is taught by Ihm for the reasoning cited above with respect to pending claim 7.
Claim 25 of Patent ‘415 contains all the limitations of pending claim 15.

Claims 4 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 8,644,415 B2 in view of Ihm et al. (WO 2006/049417 A1, with citations from analogous US publication US 2009/0296844 A1), and further in view of Tirkkonen et al. (US 2007/0253476 A1).
Claim 1 of Patent ‘415 contains all the limitations of pending claim 4, except for the limitations of “wherein the effective channel is considered to be block diagonal when an effective channel matrix modelling the effective channel can be rearranged via row or column permutations to have a form in which the average powers of the channel coefficients in off-diagonal blocks are significantly lower than the average powers of the channel coefficients in on-diagonal blocks”.
Tirkkonen teaches wherein the effective channel is considered to be block diagonal when an effective channel matrix modelling the effective channel can be rearranged via row or column permutations to have a form in which the average powers of the channel coefficients in off-diagonal blocks are significantly lower than the average powers of the channel coefficients in on-diagonal blocks (see claim 1 and [Tirkkonen] paragraph [0009], “As shown in U.S. Pat. No. 6,144,711, cyclic matrices can be diagonalized via Fourier and inverse Fourier transformations... A block-diagonalization (the resulting matrix then has only blocks on the diagonal and zeros elsewhere) of the space-time MIMO channel matrix [tilde over (G)] can then be achieved by applying unitary permutation matrices P.sub.R and P.sub.T in the following way: … wherein H is a block-diagonal space-frequency MIMO channel matrix containing the M.sub.R.times.M.sub.T blocks H(n) with n=1, . . . ,N on its diagonal”).
It would have been obvious to one of ordinary skill in the art at the time to create the invention of the modified Patent ‘415 which teaches precoding where the block diagonal structure of the determined precoding matrix corresponds to the number of antennas to further include utilizing a block diagonal effective channel which also corresponds to the number of antennas such as taught by Tirkkonen in order that “The block-diagonal space-frequency MIMO channel matrix H possesses the desirable feature that symbols transmitted over a channel as described by H suffer only from multiple access interference which may be spatial interference, and may typically be caused by transmissions of the user himself (caused by spatial correlations within the blocks H(n)), but no longer from intersymbol interference (originally caused by the frequency-selectivity of the space-time MIMO channel” (see paragraph [0009]).
Claim 13 of Patent ‘415 contains all the limitations of pending claim 9, except for the limitations analogous to those as noted above with regards to claim 4 and is rejected for analogous reasoning.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, of U.S. Patent No. 8,644,415 B2 in view of Ihm et al. (WO 2006/049417 A1, with citations from analogous US publication US 2009/0296844 A1), and further in view of Kim et al. (US 2007/0160011 A1). 
Claim 1 of Patent ‘415 contains all the limitations of pending claim 6, except for the limitations of “receiving channel information from the second node, and wherein the codebook element corresponding to the precoding matrix is selected by the first node based on the channel information received from the second node”.
Ihm teaches wherein the codebook element corresponding to the precoding matrix is selected by the first node (see Fig. 1 where the first or transmitting node selects a precoding matrix W according to an index which is included in a codebook per paragraph [0002], “As illustrated in FIG. 1, in operation, the receiving end uses a channel matrix H to determine a precoding matrix W and transmits (or feeds back) the determined preceding matrix to the transmitting end... Thereafter, the receiving end transmits (or feeds back) the index of the matrix which matches or is most analogous to the determined preceding matrix W. Here, the set of indexes corresponding to each of the analogous matrices are referred to as a codebook”; and additionally see Fig. 2 where the index of the codebook can include quantized values of a, b per paragraph [0033]).
It would have been obvious to one of ordinary skill in the art at the time to create the invention of the modified Patent ‘415 to further include wherein the codebook element corresponding to the precoding matrix is selected by the first node such as taught by Ihm in order that “As discussed above, the codebook configuration can be simplified by using the quantized a and b values, and consequently, the memory used for storing the codebook can be minimized” (see paragraph [0033]).
Although the modified Patent ‘415 discloses wherein the codebook element corresponding to the precoding matrix is selected by the first node as shown above, Patent ‘415 does not disclose receiving channel information from the second node, and the selecting is based on the channel information received from the second node.
Kim teaches receiving channel information from the second node, and the selecting is based on the channel information received from the second node ([Kim] discloses the receiving device may compute a channel estimate matrix that is fed back to the transmitting device which utilizes the channel estimate matrix to configure a beamforming matrix in paragraph [0030], “Feedback comprises a mechanism by which a receiving WLAN device A may compute a channel estimate matrix H.sub.down. The computed channel estimate matrix may be utilized to compute feedback information that may be utilized by the WLAN device B to configure a beamforming matrix associated with the downlink RF channel. The feedback information may be communicated from the WLAN device A to the WLAN device B via the uplink RF channel. The feedback information may comprise a full description of the downlink RF channel”).
It would have been obvious to one of ordinary skill in the art at the time to create the invention of the modified Patent ‘415 which teaches wherein the codebook element corresponding to the precoding matrix is selected by the first node to further include receiving channel information from the second node, and wherein the selecting is based on the channel information received from the second node such as taught by Kim in order that “Feedback information may be utilized to reduce the likelihood that signals Y will be transmitted incorrectly during beamforming” (see paragraph [0030]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ihm et al. (WO 2006/049417 A1, with citations from analogous US publication US 2009/0296844 A1) in view of Tirkkonen et al. (US 2007/0253476 A1).

(Currently Amended) In regards to claim 1, Ihm teaches a method in a first node for adapting a multi-antenna transmission to a second node over an effective channel (see Fig. 2 “Transmitting end” is first node and “Receiving end” is second node), the effective channel having multiple inputs and at least one output (see Fig. 2 Channel matrix “H” with inputs Z1-ZM and outputs X1-XM), the first node and the second node being comprised in a wireless communication system (paragraph [0002], “FIG. 1 is an example illustrating a multi-input, multi-output (MIMO) system according to the related art. As illustrated in FIG. 1, in operation, the receiving end uses a channel matrix H to determine a precoding matrix W and transmits (or feeds back) the determined preceding matrix to the transmitting end”), the method comprising the steps of:
obtaining at least one symbol stream (See Fig. 2 S1-SN, and paragraph [0023], “s is a transmission signal vector before precoding matrix is applied thereto”), 
precoding the at least one symbol stream with a precoding matrix having a block diagonal structure (see Fig. 2 where W is precoding matrix having a block diagonal structure, and see paragraph [0013], “the precoding matrix includes a plurality of sub-matrices arranged in a block diagonal format”; and paragraph [0020], “FIG. 2 is an example illustrating a multi-input, multi-output (MIMO) system according to the present invention. As illustrated in FIG. 2, W matrix can be illustrated according to Equation 1”; and for precoding specifically see Fig. 2 where precoding matrix is applied to S1-SN, and see paragraph [0023], “s is a transmission signal vector before precoding matrix is applied thereto”), 
wherein the precoding matrix is determined by the first node by selecting, from a codebook, a codebook element corresponding to the precoding matrix (see Fig. 1 where the first or transmitting node selects a precoding matrix W according to an index which is included in a codebook per paragraph [0002], “As illustrated in FIG. 1, in operation, the receiving end uses a channel matrix H to determine a precoding matrix W and transmits (or feeds back) the determined preceding matrix to the transmitting end... Thereafter, the receiving end transmits (or feeds back) the index of the matrix which matches or is most analogous to the determined preceding matrix W. Here, the set of indexes corresponding to each of the analogous matrices are referred to as a codebook”; and additionally see Fig. 2 where the index of the codebook can include quantized values of a, b per paragraph [0033]), and
transmitting the precoded at least one symbol stream over the effective channel to the second node (see Fig. 2 and paragraph [0013], “Here, the precoding matrix includes a plurality of sub-matrices arranged in a block diagonal format. Thereafter, the transmitting end transmits data using the precoding matrix along with a confirmation signal”).
Although Ihm teaches wherein the precoding matrix has a block diagonal structure that corresponds to the number of antennas (see [Ihm] Fig. 2 where Precoding Matrix “W” utilizes variable “M” which represents number of antennas at transmitting and receiving end); IHM does not specifically disclose wherein the precoding matrix matches characteristics of the effective channel modelled as an effective channel matrix having a block diagonal structure.
Tirkkonen teaches wherein a precoding matrix matches characteristics of the effective channel modelled as an effective channel matrix having a block diagonal structure (see block-diagonal space-frequency MIMO channel matrix in paragraph [0009], “A block-diagonalization (the resulting matrix then has only blocks on the diagonal and zeros elsewhere) of the space-time MIMO channel matrix [tilde over (G)] can then be achieved by applying unitary permutation matrices P.sub.R and P.sub.T in the following way: … wherein H is a block-diagonal space-frequency MIMO channel matrix containing the M.sub.R.times.M.sub.T blocks H(n) with n=1, . . . ,N on its diagonal”; and for matching characteristics both matrices have a block diagonal structure and correspond to the number of transmit and receive antennas, see paragraph [0009], “Due to the Fourier and inverse Fourier transformations applied to the space-time MIMO channel matrix G in the process of block-diagonalization, the total bandwidth of the space-time MIMO channel is considered to be divided into N subbands or sub-carriers, wherein the frequency-flat transmission channel of each of said N sub-carriers is represented by a respective M.sub.R.times.M.sub.T sub-carrier channel H(n), so that sub-carrier channel H(n) defines the mapping of the frequency components of transmission signals transmitted from the M.sub.T transmit antenna elements to frequency components of receive signals received at the M.sub.R receive antenna elements”).
It would have been obvious to one of ordinary skill in the art at the time to create the invention of Ihm which teaches precoding where the block diagonal structure of the determined precoding matrix corresponds to the number of antennas to further include utilizing a block diagonal effective channel which also corresponds to the number of antennas such as taught by Tirkkonen in order that “The block-diagonal space-frequency MIMO channel matrix H possesses the desirable feature that symbols transmitted over a channel as described by H suffer only from multiple access interference which may be spatial interference, and may typically be caused by transmissions of the user himself (caused by spatial correlations within the blocks H(n)), but no longer from intersymbol interference (originally caused by the frequency-selectivity of the space-time MIMO channel” (see paragraph [0009]).

In regards to claim 2, the modified Ihm teaches the method according to claim 1, wherein the effective channel comprises more than two inputs (see Fig. 2 Channel matrix “H” with inputs Z1-ZM and outputs X1-XM) and wherein the step of obtaining at least one symbol stream involves performing transmission rank adaptation by selecting the number of symbol streams to match the characteristics of the effective channel (see Fig. 2 where S1-SN corresponds to Z1-ZM where Precoding Matrix “W” utilizes variable “M” which represents number of antennas at transmitting and receiving end and thus matches the characteristics of the effective channel; see applicant’s published specification for the definition of transmission rank adaption which adjusts according to what the channel supports at paragraph [0003], “One form of adaptation is to dynamically, from one Transmission Time Interval (TTI) to another, adjust the number of simultaneously transmitted information carrying signals to what the channel may support. This is commonly referred to as transmission rank adaptation”).

In regards to claim 3, the modified Ihm teaches the method according to claim 1, wherein the number of outputs of the effective channel is at least two (see Fig. 2 and Channel matrix “H” with inputs Z1-ZM and outputs X1-XM; and paragraph [0022], “In addition, the receiving signal vector x of the receiving end can be expressed according to the following equation x=HWs+v”; and see paragraph [0025] where M=4). 

(Currently Amended) In regards to claim 4, the modified Ihm teaches the method according to claim 1, wherein the effective channel is considered to be block diagonal when an effective channel matrix modelling the effective channel can be rearranged via row or column permutations to have a form in which the average powers of the channel coefficients in off-diagonal blocks are (see claim 1 and [Tirkkonen] paragraph [0009], “As shown in U.S. Pat. No. 6,144,711, cyclic matrices can be diagonalized via Fourier and inverse Fourier transformations... A block-diagonalization (the resulting matrix then has only blocks on the diagonal and zeros elsewhere) of the space-time MIMO channel matrix [tilde over (G)] can then be achieved by applying unitary permutation matrices P.sub.R and P.sub.T in the following way: … wherein H is a block-diagonal space-frequency MIMO channel matrix containing the M.sub.R.times.M.sub.T blocks H(n) with n=1, . . . ,N on its diagonal”).

In regards to claim 5, the modified Ihm teaches the method according to claim 1, wherein the precoded at least one symbol stream in the first node is transmitted using a first multi-antenna system with a cross-polarized antenna set-up, and the precoded at least one symbol stream is received in the second node using a second multi-antenna system (see claim 1 and [Tirkkonen] paragraph [0022], “Said frequency-selective transmission channel may for instance represent a MIMO channel between one or several transmitters and one or several receivers. Said channel may be a wireless or wire-bound channel. Said channel possesses M.sub.T inputs and M.sub.R outputs. In a wireless channel, said inputs and outputs may be understood as antenna ports of antenna elements at the transmitter and receiver site of said channel, respectively. Said antenna elements may provide different polarizations, so that for instance two antenna ports may be associated with one dual-polarization antenna element”), wherein the first and second multi-antenna systems result in an intentionally block diagonal effective channel matrix (see claim 1 and [Tirkkonen] paragraph [0009], “As shown in U.S. Pat. No. 6,144,711, cyclic matrices can be diagonalized via Fourier and inverse Fourier transformations... A block-diagonalization (the resulting matrix then has only blocks on the diagonal and zeros elsewhere) of the space-time MIMO channel matrix [tilde over (G)] can then be achieved by applying unitary permutation matrices P.sub.R and P.sub.T in the following way: … wherein H is a block-diagonal space-frequency MIMO channel matrix containing the M.sub.R.times.M.sub.T blocks H(n) with n=1, . . . ,N on its diagonal”).

In regards to claim 7, Ihm teaches a method in a second node for assisting a first node in the adaptation of a multi-antenna transmission from the first node to the second node over an effective channel (See Fig. 2 “Transmitting end” is first node and “Receiving end” is second node), the effective channel having multiple inputs and at least one output (see Fig. 2 Channel matrix “H” with inputs Z1-ZM and outputs X1-XM), the first node and the second node being comprised in a wireless communication system (paragraph [0002], “FIG. 1 is an example illustrating a multi-input, multi-output (MIMO) system according to the related art. As illustrated in FIG. 1, in operation, the receiving end uses a channel matrix H to determine a precoding matrix W and transmits (or feeds back) the determined preceding matrix to the transmitting end”), the method comprising the steps of:
selecting, from a codebook, a codebook element corresponding to a preferred or recommended precoding matrix (see Fig. 1 where the receiving or second node selects a precoding matrix W and sends the index to a transmitting or first node per paragraph [0002], “As illustrated in FIG. 1, in operation, the receiving end uses a channel matrix H to determine a precoding matrix W and transmits (or feeds back) the determined preceding matrix to the transmitting end... Thereafter, the receiving end transmits (or feeds back) the index of the matrix which matches or is most analogous to the determined preceding matrix W. Here, the set of indexes corresponding to each of the analogous matrices are referred to as a codebook”; and additionally see Fig. 2 where the index of the codebook can include quantized values of a, b per paragraph [0033]), the precoding matrix having a block diagonal structure (see Fig. 2 where W is precoding matrix having a block diagonal structure, and see paragraph [0013], “the precoding matrix includes a plurality of sub-matrices arranged in a block diagonal format”; and paragraph [0020], “FIG. 2 is an example illustrating a multi-input, multi-output (MIMO) system according to the present invention. As illustrated in FIG. 2, W matrix can be illustrated according to Equation 1”), 
conveying the selected codebook element to the first node (see citation to Fig. 1, Fig. 2 and paragraph [0002] above where the receiving or second node selects a precoding matrix W and sends the index from a codebook to a transmitting or first node),
receiving at least one precoded symbol stream over the effective channel transmitted from the first node (see Fig. 2 where precoding matrix is applied to S1-SN, and see paragraph [0023], “s is a transmission signal vector before precoding matrix is applied thereto”), which received at least one precoded symbol stream is precoded by the first node with a precoding matrix determined based on the conveyed codebook element corresponding to the preferred or recommended precoding matrix (see citation to Fig. 1, Fig. 2 and paragraph [0002] above transmitting or first node uses precoding matrix from index received from the receiving or second node; and see paragraph [0013], “Here, the precoding matrix includes a plurality of sub-matrices arranged in a block diagonal format. Thereafter, the transmitting end transmits data using the precoding matrix along with a confirmation signal”).
Although Ihm teaches wherein the precoding matrix has a block diagonal structure that corresponds to the number of antennas (see [Ihm] Fig. 2 where Precoding Matrix “W” utilizes variable “M” which represents number of antennas at transmitting and receiving end); IHM does not specifically disclose wherein the precoding matrix matches characteristics of the effective channel modelled as an effective channel matrix having a block diagonal structure.
Tirkkonen teaches wherein the precoding matrix matches characteristics of the effective channel modelled as an effective channel matrix having a block diagonal structure (see block-diagonal space-frequency MIMO channel matrix in paragraph [0009], “A block-diagonalization (the resulting matrix then has only blocks on the diagonal and zeros elsewhere) of the space-time MIMO channel matrix [tilde over (G)] can then be achieved by applying unitary permutation matrices P.sub.R and P.sub.T in the following way: … wherein H is a block-diagonal space-frequency MIMO channel matrix containing the M.sub.R.times.M.sub.T blocks H(n) with n=1, . . . ,N on its diagonal”; and for matching characteristics both matrices have a block diagonal structure and correspond to the number of transmit and receive antennas, see paragraph [0009], “Due to the Fourier and inverse Fourier transformations applied to the space-time MIMO channel matrix G in the process of block-diagonalization, the total bandwidth of the space-time MIMO channel is considered to be divided into N subbands or sub-carriers, wherein the frequency-flat transmission channel of each of said N sub-carriers is represented by a respective M.sub.R.times.M.sub.T sub-carrier channel H(n), so that sub-carrier channel H(n) defines the mapping of the frequency components of transmission signals transmitted from the M.sub.T transmit antenna elements to frequency components of receive signals received at the M.sub.R receive antenna elements”).
It would have been obvious to one of ordinary skill in the art at the time to create the invention of Ihm which teaches precoding where the block diagonal structure of the determined precoding matrix corresponds to the number of antennas to further include utilizing a block diagonal effective channel which also corresponds to the number of antennas such as taught by Tirkkonen in order that “The block-diagonal space-frequency MIMO channel matrix H possesses the desirable feature that symbols transmitted over a channel as described by H suffer only from multiple access interference which may be spatial interference, and may typically be caused by transmissions of the user himself (caused by spatial correlations within the blocks H(n)), but no longer from intersymbol interference (originally caused by the frequency-selectivity of the space-time MIMO channel” (see paragraph [0009]).

In regards to claim 8, the modified Ihm teaches the method according to claim 7, wherein the effective channel comprises at least two outputs (see Fig. 2 and Channel matrix “H” with inputs Z1-ZM and outputs X1-XM; and paragraph [0022], “In addition, the receiving signal vector x of the receiving end can be expressed according to the following equation x=HWs+v”).

(Currently Amended) In regards to claim 9, the modified Ihm teaches the method according to claim 7, wherein the effective channel is considered to be block diagonal when an effective channel matrix modelling the effective channel can be rearranged via row or column permutations to have a form in which the average powers of the channel coefficients in off-diagonal blocks are (see claim 7 and [Tirkkonen] paragraph [0009], “As shown in U.S. Pat. No. 6,144,711, cyclic matrices can be diagonalized via Fourier and inverse Fourier transformations... A block-diagonalization (the resulting matrix then has only blocks on the diagonal and zeros elsewhere) of the space-time MIMO channel matrix [tilde over (G)] can then be achieved by applying unitary permutation matrices P.sub.R and P.sub.T in the following way: … wherein H is a block-diagonal space-frequency MIMO channel matrix containing the M.sub.R.times.M.sub.T blocks H(n) with n=1, . . . ,N on its diagonal”).

In regards to claim 10, the modified Ihm teaches the method according to claim 7, wherein the precoded at least one symbol stream from the first node is transmitted using a first multi-antenna system with a cross-polarized antenna set-up and the precoded at least one symbol stream is received in the second node using a second multi-antenna system (see claim 7 and [Tirkkonen] paragraph [0022], “Said frequency-selective transmission channel may for instance represent a MIMO channel between one or several transmitters and one or several receivers. Said channel may be a wireless or wire-bound channel. Said channel possesses M.sub.T inputs and M.sub.R outputs. In a wireless channel, said inputs and outputs may be understood as antenna ports of antenna elements at the transmitter and receiver site of said channel, respectively. Said antenna elements may provide different polarizations, so that for instance two antenna ports may be associated with one dual-polarization antenna element”), wherein the first and second multi-antenna systems result in an intentionally block diagonal effective channel matrix (see claim 7 and [Tirkkonen] paragraph [0009], “As shown in U.S. Pat. No. 6,144,711, cyclic matrices can be diagonalized via Fourier and inverse Fourier transformations... A block-diagonalization (the resulting matrix then has only blocks on the diagonal and zeros elsewhere) of the space-time MIMO channel matrix [tilde over (G)] can then be achieved by applying unitary permutation matrices P.sub.R and P.sub.T in the following way: … wherein H is a block-diagonal space-frequency MIMO channel matrix containing the M.sub.R.times.M.sub.T blocks H(n) with n=1, . . . ,N on its diagonal”).

In regards to claim 11, it is rejected for the same reasoning as claim 1 as they are analogous in scope except for the additional limitation of the first node, arranged to adapt a multi-antenna transmission to a second node over an effective channel (see claim 7 and [Ihm] Fig. 2 where the terminal on the left labeled “Transmitting End” transmits the multi-antenna transmission from antennas Z1-ZM to the terminal on the right labeled “Receiving End” with antennas X1-XM).

In regards to claim 12, the modified Ihm teaches the first node according to claim 11, wherein the effective channel comprises more than two inputs (see Fig. 2 Channel matrix “H” with inputs Z1-ZM and outputs X1-XM) and wherein the first node is further configured to perform transmission rank adaptation by selecting the number of symbol streams to match the characteristics of the effective channel (see Fig. 2 where S1-SN corresponds to Z1-ZM where Precoding Matrix “W” utilizes variable “M” which represents number of antennas at transmitting and receiving end and thus matches the characteristics of the effective channel; see applicant’s published specification for the definition of transmission rank adaption which adjusts according to what the channel supports at paragraph [0003], “One form of adaptation is to dynamically, from one Transmission Time Interval (TTI) to another, adjust the number of simultaneously transmitted information carrying signals to what the channel may support. This is commonly referred to as transmission rank adaptation”).

In regards to claim 13, the modified Ihm teaches the first node according to claim 11, wherein the number of outputs of the effective channel is at least two (see Fig. 2 and Channel matrix “H” with inputs Z1-ZM and outputs X1-XM; and paragraph [0022], “In addition, the receiving signal vector x of the receiving end can be expressed according to the following equation x=HWs+v”; and see paragraph [0025] where M=4).

In regards to claim 14, it is rejected for the same reasoning as claim 7 as they are analogous in scope except for the additional limitation of the second node arranged to receive a multi-antenna transmission from a first node over an effective channel (see claim 7 and [Ihm] Fig. 2 where the terminal on the right labeled “Receiving End” receives the multi-antenna transmission over antennas X1-XM from the terminal on the left labeled “Transmitting End” with antennas Z1-ZM).

In regards to claim 15, the modified Ihm teaches the second node according to claim 14, wherein the effective channel comprises at least two outputs (see Fig. 2 and Channel matrix “H” with inputs Z1-ZM and outputs X1-XM; and paragraph [0022], “In addition, the receiving signal vector x of the receiving end can be expressed according to the following equation x=HWs+v”).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ihm et al. in view of Tirkkonen et al., and further in view of Kim et al. (US 2007/0160011 A1).

In regards to claim 6, the modified Ihm teaches the method according claim 1, comprising the further step of: 
wherein the codebook element corresponding to the precoding matrix is selected by the first node (see claim 1 citations for codebook).
Although Ihm discloses wherein the codebook element corresponding to the precoding matrix is selected by the first node as shown above, Ihm does not disclose receiving channel information from the second node, and the selecting is based on the channel information received from the second node.
Kim teaches receiving channel information from the second node, and the selecting is based on the channel information received from the second node ([Kim] discloses the receiving device may compute a channel estimate matrix that is fed back to the transmitting device which utilizes the channel estimate matrix to configure a beamforming matrix in paragraph [0030], “Feedback comprises a mechanism by which a receiving WLAN device A may compute a channel estimate matrix H.sub.down. The computed channel estimate matrix may be utilized to compute feedback information that may be utilized by the WLAN device B to configure a beamforming matrix associated with the downlink RF channel. The feedback information may be communicated from the WLAN device A to the WLAN device B via the uplink RF channel. The feedback information may comprise a full description of the downlink RF channel”).
It would have been obvious to one of ordinary skill in the art at the time to create the invention of the modified Ihm which teaches wherein the codebook element corresponding to the precoding matrix is selected by the first node to further include receiving channel information from the second node, and wherein the selecting is based on the channel information received from the second node such as taught by Kim in order that “Feedback information may be utilized to reduce the likelihood that signals Y will be transmitted incorrectly during beamforming” (see paragraph [0030]).



Remarks
	The Applicant argues: 
		One skilled in the art would not be motivated to modify Ihm to require that the precoding matrix matches characteristics of the effective channel modelled as an effective channel matrix having a block diagonal structure, because this modification would enable beamforming and Ihm is specifically focused on distribution of energy in all directions.  

	In response, the Examiner respectfully submits:
		In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combined Ihm with Tirkonen can be found in Tirkonen.  Specifically it would have been obvious to one of ordinary skill in the art at the time to create the invention of Ihm which teaches precoding where the block diagonal structure of the determined precoding matrix corresponds to the number of antennas to further include utilizing a block diagonal effective channel which also corresponds to the number of antennas such as taught by Tirkkonen in order that “The block-diagonal space-frequency MIMO channel matrix H possesses the desirable feature that symbols transmitted over a channel as described by H suffer only from multiple access interference which may be spatial interference, and may typically be caused by transmissions of the user himself (caused by spatial correlations within the blocks H(n)), but no longer from intersymbol interference (originally caused by the frequency-selectivity of the space-time MIMO channel” (see paragraph [0009]).  Applicant has emphasized that Ihm cannot be used for beamforming, however looking at Applicants claim language, “beamforming” is nowhere to be found, it is unclear why Applicant is arguing this, as neither Ihm nor Tirkonnen are directed towards beamforming either.  Rather Ihm is directed towards MIMO channel matrices (see fig. 1 and paragraph [0002]-[0006] and Tirkkonen is also directed towards the use of a MIMO channel matrix (see paragraph [0004]), thus the two prior arts are analogous and would be an obvious combination to one with ordinary skill in the art.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478